DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/14/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 2-13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 2-10, 12, 13, and 17 and 18, the prior art does not disclose or reasonably suggest the optical fiber connector as required by the claims, wherein the adapter has width, the first and second lateral sides being spaced apart along the width, the adapter having a height perpendicular to the width, wherein the keyway is configured to slidably receive the polarity key of the conventional MPO connector in the keyway at a first location along the height, wherein the resilient adapter latch is also configured to be slidably received in the keyway at the first location along the height, in combination with the remaining limitations of the claims.
The most applicable prior art, Koreeda et al (US 8,419,291 B2), discussed in the Office Action mailed 1/14/22, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  While Koreeda discloses the adapter latch 610 is 
Re. Claim 11, the prior art does not disclose or reasonably suggest the optical fiber connector as set forth in the claim, specifically wherein each of the first and second lateral side walls comprises a recess along at least a portion of the respective lateral side wall, the recesses along the first and second lateral side walls being configured so that the first and second latch hooks are passable through the recesses as the connector housing is inserted into the adapter port.
The most applicable prior art, Koreeda et al (US 8,419,291 B2), discussed in the Office Action mailed 1/14/22, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  In Koreeda, the first and second latch hooks are seated within recess 320 formed in the adapter portion 300, not the connector body, and act to retain portion 300 in the adapter port 210.  Therefore, one of ordinary skill would not have been motivated to alter Koreeda et al to arrive at the claimed invention, as the same results in destroying the intended purpose of Koreeda et al.
Re. Claims 16 and 19, the prior art does not disclose or reasonably suggest the optical fiber connector as required by the claim, wherein the optical fiber connector is configured to operatively connect to the same adapter port as the conventional MPO connector without any other conversion piece being placed in the adapter port, in combination with the remaining limitations of the claims.  Likewise, the prior art does not disclose or reasonably suggest the optical connection system as required by the claim, without any other conversion piece being placed in the adapter port, in combination with the remaining limitations of the claims.
The most applicable prior art, Koreeda et al (US 8,419,291 B2), discussed in the Office Action mailed 1/14/22, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  The inclusion of an additional conversion piece in Koreeda is essential to their assembly, and accordingly Koreeda fails to disclose or reasonably suggest the claimed invention.
Re. Claim 20, the prior art does not disclose or reasonably suggest the optical connection system as required by the claims, wherein each of the first and second lateral side wall portions comprises a recess along at least a portion of the respective lateral side wall portion, the recesses along the first and second lateral side wall portions being configured so that the first and second latch hooks are passable through the recesses as the connector housing is inserted into the adapter port, in combination with the remaining limitations of the claims.
The most applicable prior art, Koreeda et al (US 8,419,291 B2), discussed in the Office Action mailed 1/14/22, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  In Koreeda, the first and second latch hooks engage .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        3/16/22